DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,748,001 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner note
The following examiner’s reasons for allowance have been previously entered in the record on the Notice of Allowance in parent case 15/965,404 and they are being incorporated in the instant office action for convenience of the applicant and completeness of record.

Allowable Subject Matter
Claims (21-40) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant asserts “has amended this claim to further clarify the claimed subject matter. For example, amended claim 1 recites “receive a user query...correlate the user query to an individual object in the environment... and supplement the user query with information about the individual object.”  Harris discloses detecting user gestures, determining an action associated with a detected gesture, and causing the action to be performed. Harris, Abstract. Harris further discloses that “once the gesture type is determined a database query may then be issued to determine the action/command that corresponds to the gesture type.” Harris, paragraph 541. However, Harris is silent about correlating the user query to an individual object in the See applicant’s remarks in parent case 15/965,404 dated 2/25/20 page 7.)
Furthermore, a Terminal Disclaimer has been filed and approved on 9/8/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 27, 2021